Filed 10/9/13 P. v. Romero CA5




                  NOT TO BE PUBLISHED IN THE OFFICIAL REPORTS
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication
or ordered published for purposes of rule 8.1115.


           IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA
                                     FIFTH APPELLATE DISTRICT

THE PEOPLE,
                                                                                           F066263
         Plaintiff and Respondent,
                                                                              (Super. Ct. No. 12CM8764)
                   v.

FRANCISCO BENCES ROMERO,                                                                 OPINION
         Defendant and Appellant.



                                                   THE COURT*
         APPEAL from a judgment of the Superior Court of Kings County. Thomas
DeSantos, Judge.
         William W. Lee, under appointment by the Court of Appeal, for Defendant and
Appellant.
         Office of the State Attorney General, Sacramento, California, for Plaintiff and
Respondent.

                                                        -ooOoo-

*        Before Wiseman, Acting P.J., Poochigian, J., and Detjen, J.
                                    INTRODUCTION
       On September 20, 2012, appellant, Francisco Bences Romero, entered into a plea
agreement and waived his constitutional rights in court pursuant to Boykin v. Alabama
(1969) 395 U.S. 238 and In re Tahl (1969) 1 Cal.3d 122. The court explained the
consequences of the change of plea to appellant and the parties stipulated to a factual
basis for the plea.1
       Appellant pled guilty as charged to count 1, willfully inflicting corporal injury
resulting in a traumatic condition on his cohabitating girlfriend (Pen. Code, § 273.5, subd.
(a)).2 Appellant further admitted an allegation that he committed a prior serious felony
within the meaning of the three strikes law (Pen. Code, §§ 667, subds. (b)-(i) & 1170.12,
subds. (a)-(d)). Under the terms of the plea agreement, appellant’s sentence would be a
six-year lid with the defense attorney permitted to argue for a lower term at the
sentencing hearing.
       On October 17, 2012, the trial court sentenced appellant to the midterm of three
years doubled pursuant to the three strikes law to six years. Appellant was granted
custody credits of 93 days for time served and conduct credits of 92 days for total custody
credits of 185 days. The court ordered appellant to pay fines and fees. Appellant
obtained a certificate of probable cause. Appellate counsel has filed a brief seeking
independent review of the case by this court pursuant to People v. Wende (1979) 25
Cal.3d 436 (Wende).

1      The parties stipulated that the relevant facts as adduced from the preliminary
hearing were that on July 10, 2012, appellant while in Kings County intentionally struck
his cohabitating girlfriend and mother of his child in the face causing the traumatic
injuries of a bloody lip and a swollen lip and nose.
2       As part of the plea agreement, allegations that he committed a second count of
inflicting corporal injury to a cohabitant and made a criminal threat (Pen. Code, § 422)
were dismissed.


                                             2
                            APPELLATE COURT REVIEW
       Appellant’s appointed appellate counsel has filed an opening brief that
summarizes the pertinent facts, raises no issues, and requests this court to review the
record independently. (Wende, supra, 25 Cal.3d 436.) The opening brief also includes
the declaration of appellate counsel indicating that appellant was advised he could file his
own brief with this court. By letter on February 11, 2013, we invited appellant to submit
additional briefing.
       Appellant replied with a letter requesting that this court review the fairness of his
sentence. Appellant argues that the length of his sentence is too long and unfair. We
note the record shows that appellant’s counsel reserved the right to argue for a sentence
shorter than the six-year lid sentence appellant accepted in the plea bargain. Counsel
argued for a shorter term at the sentencing hearing. Appellant was aware of the sentence
he faced and the trial court kept that sentence within the lid term negotiated by the
parties. Appellant was properly advised of the consequences of his plea. We find no
sentencing error by the trial court.3
       After independent review of the record, we have concluded there are no
reasonably arguable legal or factual issues.
                                        DISPOSITION
       The case is remanded to the trial court to prepare an amended abstract of judgment
setting forth that appellant’s total prison term is six years and to forward it to the
appropriate authorities. The judgment is affirmed.


3      We note there is a clerical error on line 9 of the abstract of judgment which
inaccurately sets forth appellant’s total prison sentence as two years rather than six years.
Clerical error can be corrected at any time, including on appeal. (People v. Jones (2012)
54 Cal.4th 1, 89; People v. Mitchell (2001) 26 Cal.4th 181, 185; In re Candelario (1970)
3 Cal.3d 702, 705.)


                                               3